Citation Nr: 0502261	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  98-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1974 to May 
1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from Regional Office (RO) rating decisions of the 
Department of Veterans Affairs (VA).  

During the appeal process, the RO in St. Petersburg, Florida 
assumed jurisdiction of the case.  

By rating decision, dated in June 2003, service connection 
for bipolar disorder, type II, was granted.  This represents 
a full grant of the benefit sought.  

The appellant was afforded a hearing before a hearing officer 
at the RO in September 2001.  A transcript of the hearing has 
been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was before the Board in August 2002.  Additional 
evidence has been associated with the claims file.  The 
agency of original jurisdiction (AOJ) has not had an 
opportunity to review the additional evidence.  

1.  The AOJ should review the additional 
evidence associated with the claims file 
since the January 2002 supplemental 
statement of the case.  

2.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to the claim, that evidence 
must be submitted by him.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


